           Case 2:16-cv-01389-NBF Document 208 Filed 09/09/19 Page 1 of 2



                          THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CARISSA PERONIS, individually and as
                                   )
administratrix of the estate of Kendall
                                   )
Peronis, and MATTHEW FRITZIUS,     )
                                   )
                    Plaintiffs,    )
                                   )
             v.                    )
                                   )                            16-cv-01389
UNITED STATES OF AMERICA,          )
VALLEY MEDICAL FACILITIES, INC., )                              Judge Nora Barry Fischer
t/d/b/a HERITAGE VALLEY            )
PEDIATRICS, VALLEY MEDICAL         )
FACILITIES, INC., t/d/b/a HERITAGE )
VALLEY BEAVER, and HILARY JONES, )
M.D.,                              )
                                   )
                    Defendants.    )

                                                      ORDER

         AND NOW, this 9th day of September, 2019, the trial having now concluded,

         IT IS ORDERED that the portion of Plaintiffs’ professional negligence claim against

Dr. Kevin Dumpe premised on his failure to deliver Kendall Peronis sooner is DISMISSED WITH

PREJUDICE, Plaintiffs having failed to proffer any expert testimony that Dr. Dumpe deviated

from the standard of care in that respect.

         Plaintiffs Carissa Peronis, individually and as administratrix of the Estate of Kendall

Peronis, and Matthew Fritzius (“Plaintiffs”) filed a complaint for professional negligence against

Dr. Dumpe on September 8, 2016. (Docket No. 1). In Counts I and II of that Complaint, Plaintiffs

allege that Dr. Dumpe was negligent for failing to deliver Kendall Peronis sooner.1 (Docket No.

1 ¶ 89). Dr. Leonard Zamore, who is appropriately qualified and Plaintiffs’ only obstetrics and


1
          This case was later consolidated with 16-cv-01703. (Docket No. 23). The original complaint at 16-cv-01703
filed on November 10, 2016, also contained a professional claim against the United States for failing to deliver Kendall
sooner. (Docket No. 1 ¶ 72).
         Case 2:16-cv-01389-NBF Document 208 Filed 09/09/19 Page 2 of 2



gynecology expert, testified that Dr. Dumpe was not negligent for failing to deliver Kendall sooner

despite having previously opined otherwise. While he previously believed the fetal monitoring

strips were a Category III, having since re-reviewed them, he determined that they were only a

severe Category II and, consequently, an earlier delivery was not necessary.

       Under Pennsylvania law,

       an expert testifying as to a physician's standard of care also must meet the following
       qualifications: . . .
       (2) Practice in the same subspecialty as the defendant physician or in a subspecialty
       which has a substantially similar standard of care for the specific care at issue,
       except as provided in subsection (d) or (e).
       (3) In the event the defendant physician is certified by an approved board, be board
       certified by the same or a similar approved board, except as provided in subsection
       (e).

40 PA. CON. STAT. ANN. § 1303.512(c). Given that Dr. Zamore was Plaintiffs only obstetrics and

gynecology expert and Dr. Zamore testified that Dr. Dumpe was not negligent in failing to deliver

Kendall earlier, the portions of Plaintiffs’ professional negligence claim relating to the need for an

earlier delivery cannot proceed and is, accordingly, dismissed. See id.



                                               /s/ Nora Barry Fischer
                                               Nora Barry Fischer
                                               Senior United States District Judge




                                                  2
